In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: December 30, 2021

*************************
ROBERT JAEGLE,                             *      No. 20-1421V
                                           *
                     Petitioner,           *      Special Master Sanders
v.                                         *
                                           *
SECRETARY OF HEALTH                        *      Ruling on Entitlement; Influenza
AND HUMAN SERVICES,                        *      (“Flu”) Vaccine; Radial Nerve Injury
                                           *
                     Respondent.           *
                                           *
*************************
Renee J. Gentry, The Law Office of Renee J. Gentry, Washington, DC, for Petitioner.
Ronalda E. Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                       RULING ON ENTITLEMENT1

       On October 20, 2020, Robert Jaegle (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program2 (“Vaccine Program” or “Program”). 42
U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that an influenza (“flu”) vaccine administered
on November 12, 2017, caused him to suffer from left radial motor neuropathy. See Pet. ¶¶ 7, 15–
19, ECF No. 1.

         On December 20, 2021, Respondent filed his report pursuant to Vaccine Rule 4(c).
Resp’t’s Report, ECF No. 20. Respondent “recommend[ed] that compensation be awarded for left
radial nerve injury.” Id. at 1. He stated that a review of the record indicated that “a preponderance
of the evidence establishes that [P]etitioner’s left radial nerve injury was caused-in-fact by the flu
vaccine that [P]etitioner received on November 12, 2017 . . . .” ” Id. at 7. Respondent stated that
“the statutory six month sequela requirement has been satisfied.” Id. Respondent concluded that
“[P]etitioner has satisfied all legal prerequisites for compensation under the Act.” Id. Respondent
noted that “[t]he scope of damages to be awarded are limited to [P]etitioner’s left radial nerve
injury.” Id. at 8.

1
  This Ruling shall be posted on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Ruling will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other information
that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction
must include a proposed redacted ruling. If, upon review, the I agree that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act” or “Act”).
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of Respondent’s
concession and a review of the record, I find that Petitioner is entitled to compensation. This matter
shall now proceed to the damages phase.


       IT IS SO ORDERED.
                                                      s/Herbrina D. Sanders
                                                      Herbrina D. Sanders
                                                      Special Master




                                                  2